Dissenting Opinion.
Ross, J.
I am of the opinion, that a rehearing should be granted in this case; for the following reasons:
First. Because the trial court found as a fact that the drain in controversy [the Davis drain]' had been abandoned and was never completed.
The correctness of this finding is not questioned here, hence, this court has no power to say the drain was not abandoned. Until the ditch was completed and accepted by the court, the county surveyor had no jurisdiction over it. The court alone had control over the drain until it was accepted by the court as completed. The facts found by the court, instead of show*364ing that any part of the drain was accepted as completed, simply shows that the commissioner in charge of the construction, reported that work had been done thereon from station 178 to station 270; that the drain “had not yet been completed, and could not be done with the assessments therefor,” and that thereupon the court discharged the commissioner and ordered the construction of the drain discontinued. The facts thus found by the trial court are conclusive upon this court, when we are pot considering the sufficiency of the evidence to sustain the finding, but are simply to determine whether the facts found are sufficient to sustain the judgment rendered.
Second. The only basis upon which the assessment made by the surveyor can be sustained, is that the entire drain, from station 0 to station 270, is one continuous drain, and all under the charge of the appellant, as surveyor of Howard county.
If the Davis drain, as originally ordered constructed, was to extend from the station 0, in Howard county, to station 270, in Cass county, it must have been so far constructed and accepted by the court as completed, that the part thus accepted would extend into both counties, in order to give the appellant jurisdiction over it. The statute, section 1193, E. S. 1889 (section 5631, Burns’Rev. 1894), gives the surveyor control only over drains extending into two or more counties, that is, joint drains. Again, if it is conceded that station 270 is in Cass county, and station 178 in Howard county, that part of the drain from station 0 to station 178 is not a part of the Davis drain, because, between those stations the drain as constructed is the Templeton drain, which does not extend into Cass county, or any other county, but lies entirely within the limits of Howard county, and *365under no circumstances has a county surveyor any authority or jurisdiction over it.
Filed May 26, 1896.
Third. The surveyor, in making repairs to a joint drain, “shall apportion and assess the costs of such repairs upon the lands adjudged by the court benefited by the construction of the ditch, in like proportion as benefits were assessed against said lands, for the construction of said work.” Section 1193, supra (5631, supra).
It is true, that in the case of Parke County Coal Co. v. Campbell, 140 Ind. 28, the court held that the assessment for repairs need not be made in like proportions as benefits were assessed for the construction of the drain, but I am of the opinion that the holding of the court is in direct conflict with the statute itself, as above quoted. The decision of the court may be the just and true rule which should be applied in making such assessments, but that is not the rule designated by the statute. The statute gives the only power or right to make the assessment, and it designates that they shall be apportioned and assessed in proportions as the benefits assessed for the construction of the drain, and neither the surveyor nor the court have any power to make any other or different apportionment. I fully agree with the views expressed in the dissenting opinion of Howard, J., in Parke County Coal Co. v. Campbell, supra.